DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,469,662.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in this continuation are broader than the ones in the patent, in the re Van Ornum and Stang, 214 USPQ 761, broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims.  For example, independent claims 1 and 11 of current invention are the shortened versions of claims 1 and 7 of the Patent respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. (Patent No US 7,023,979) in view of GOVINDARAJAN et al. (Pub. No. US 20150319307 hereinafter GOV).
Regarding claims 1, 6, 11, and 16, WU teaches determining, by a computer system of the enterprise, at least one objective (purpose) of an incoming call request from a customer of the enterprise [Col. 76 lines 51-58, “During the identity confirmation process, the caller is also directed to provide certain details relating to the purpose of the call”]; establishing/routing, by the computer system of the enterprise, an on-going (initiated) customer communication session with a plurality of agents (trainee and trainer) of the enterprise based on the determined at least one objective [fig. 1 step 314, Col. 78 lines 19-34]; allocating/selecting, by the computer system of the enterprise, the plurality of agents to the on-going customer communication session based on the determined at least one objective [Col. 76 lines 51-58. Fig. 1 step 313 and related description]; monitoring, by the computer system of the enterprise, the on-going customer communication session to determine one or more attributes/characteristics associated with the on-going customer communication session [Col. 69 lines 35-47 “In other cases, a training agent (or automated system) is allowed to shadow the call, providing assistance, instruction and/or monitoring of the trainee agent during the call. In this case, it would be anticipated that the cell duration would be greater than 5 minutes, due to the training nature of the call. Further, the required trainer assistance further reduces immediate efficiency. However, as the agents in the pool become more skilled, long term efficiency increases. Preferably, these characteristics are extracted through an analysis, by the communications control system”]; and changing/leaving the number of agent allocated “leave before closing” [Col. 78 line 24].
 However, WU doesn’t explicitly teach automatically changing, by the computer system of the enterprise, a number of the plurality of agents allocated to the on-going customer communication session based on the determined one or more attributes associated with the on-going customer communication session.  
GOV teaches automatically changing/introducing, by the computer system of the enterprise, a number of the plurality of agents allocated to the on-going customer communication session based on the determined one or more attributes (“dissatisfied”) associated with the on-going customer communication session [Para. 67 and 71].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in call center system of WU the ability to join a supervisor (change the number of agents) into an on-going call between the caller and agent and trainer in order to increase customer satisfaction as taught by GOV 
Regarding claims 2 and 12, WU teaches wherein the at least one objective is determined via at least one of a speech analysis system (interactive voice response) [Col. 76 lines 55-59].  
Regarding claims 3 and 13, WU teaches wherein the plurality of agents comprise at least one human agent [fig. 1 unit 314].  
Regarding claims 4 and 14, WU in view of GOV teaches all claim limitation as stated above. Furthermore, GOV teaches wherein the determined one or more attributes comprises an emotion of the customer (frustration or anger), an emotion of the at least one human agent, or both [Para. 34 and 38].  
Regarding claims 5 and 15, WU in view of GOV teaches all claim limitation as stated above. Furthermore, GOV teaches wherein the emotion of the customer is determined via at least one of a speech analysis system [Para. 38 “an example scenario, predetermined communication criteria may include given keywords or combinations of keywords. For example, the customer may utter words such as "frustrated", "poor service", or "I want to speak to a manager”].

Regarding claims 8 and 18, WU teaches wherein the on-going communication session is a conference session comprising at least one of an audio conference session (voice call) [fig. 1 and related description].  
Regarding claims 9 and 19, WU teaches connecting a communication device associated with at least one human agent to the conference session [fig. 1 and related description].
Regarding claims 10 and 20, WU teaches wherein the plurality of agents comprises at least one automated resource (interactive voice response) of the enterprise [Col. 69 lines 45-51].






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666